UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7187



GARY L. WISE,

                                              Plaintiff - Appellant,

          versus


MICHAEL SHEEDY, Warden; MR. ICKERS, Mailroom
Clerk; MR. BAGNAL, Principal; MR. RAINWATER;
OFFICER   HAM;   LIBRARIAN   HOLIDAY;   MAJOR
BLACKWELL; M. HESTLE; SERGEANT GARDNER,

                                             Defendants - Appellees.
          and


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                                                           Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-05-8-9-HFF)


Submitted:   November 22, 2005            Decided:   December 7, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary L. Wise, Appellant Pro Se. John Evans James, III, LEE, ERTER,
WILSON, JAMES, HOLLER & SMITH, L.L.C., Sumter, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Gary    L.     Wise    appeals     the    district       court's    order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

The   district    court   referred    this    case    to    a    magistrate     judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).                The magistrate judge

recommended      construing      Wise’s     motion    for       leave   to    exhaust

administrative remedies as a motion to dismiss without prejudice

and granting the motion.          The magistrate judge also advised Wise

that failure to file timely objections to this recommendation would

waive appellate review of a district court order based upon the

recommendation. Despite this warning, Wise failed to object to the

magistrate judge's recommendation.

           The timely filing of specific objections to a magistrate

judge's recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                        See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).                 Wise has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.




                                     - 3 -
          We deny Wise's motions for appointment of counsel and for

an injunction.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -